DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Memari et al. (US 2016/0150824) in view of Holzherr (WO 2015/165813) and Thevenaz et al. (US 2017/0295844).
Claim 1. Memari et al. discloses an e-cigarette system comprising a portable charging and re-filling case 100 (cradle) which houses a fluid reservoir 3 and a rechargeable case battery 68. The case 100 further comprises a receptacle chassis 2 (defining an inner space) which is a holder that is sized to securely hold the PV 1; it is shown in an open configuration (second position) and is adapted to store the electronic 
Memari et al. does not explicitly disclose that a holder that includes a terminal end and a cigarette insertion hole formed at the terminal end, and is configured to generate an aerosol by heating an aerosol generating material included in a cigarette inserted into the cigarette insertion hole, is charged by the e-cigarette system. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the e-cigarette system of Memari to make the case 100 capable of charging other electronic smoking devices, such as the aerosol-generating device 102 of Holzherr, in order to make the case 100 more versatile and allow the user to charge a variety of different smoking devices in the case.


Thevenaz et al. discloses an electronic cigarette comprising a base part and a cartridge configured to be assembled thereto, said base part comprising a battery and at least one heating element connected to the battery. The base part can further comprise a processor associated with electrical components of the electronic cigarette, including the battery. The electrical components can be configured for providing additional features to the electronic cigarette, including a cigarette equivalency measure—allowing the processor to determine, based on the number of puffs and length of each puff, what is the estimated number of corresponding ‘real life cigarettes’ smoked by the user and alert him to the fact. For example, the processor can be configured to provide a signal to the user that he has smoked over ten cigarettes and set an alert. Alternatively, the user may be able to set, in advance, a cigarette limit (smoking restriction condition) after which the electronic cigarette shuts down for a predetermined amount of time (terminates an operation); electronically turns off the cigarette, when the puff number or/and defined puffing time breathed in is equivalent to a defined puff number or/and defined puffing time ([0054]-[0057]).
Thevenaz et al. teaches that the disclosed “cigarette limit” or defined puff number/puffing time allows the user to regulate their vapor intake and provides the functionality of timed smoking programs which are predefined by the user ([0054]-
Claim 2. Modified Memari discloses that the electrical components of the electronic cigarette a cigarette equivalency measure (smoking pattern)—allowing the processor to determine, based on the number of puffs and length of each puff, what is the estimated number of corresponding ‘real life cigarettes’ smoked by the user and alert him to the fact. The user may be able to set, in advance, a cigarette limit (smoking restriction condition) after which the electronic cigarette shuts down for a predetermined amount of time; electronically turns off the cigarette, when the puff number (puff limit number) or/and defined puffing time breathed in is equivalent to a defined puff number or/and defined puffing time (Thevenaz [0054]-[0057]).
Claim 3. Modified Memari discloses that the electrical components of the electronic cigarette a cigarette equivalency measure (smoking pattern)—allowing the processor to determine, based on the number of puffs and length of each puff, what is the estimated number of corresponding ‘real life cigarettes’ smoked by the user and alert him to the fact. The user may be able to set, in advance, a cigarette limit (smoking restriction condition) after which the electronic cigarette shuts down for a predetermined amount of time; electronically turns off the cigarette, when the puff number or/and defined puffing time (operation limit time) breathed in is equivalent to a defined puff number or/and defined puffing time (Thevenaz [0054]-[0057]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/944354 (reference application) in view of Thevenaz et al. (US 2017/0295844). Claim 1 of the instant application differs from claim 6 of the reference application only in that it requires the additional limitations “wherein the holder device is configured to: monitor a smoking pattern… determine whether the monitored smoking pattern satisfies a smoking restriction condition; and control a heater provided in the holder device to stop heating of the inserted cigarette when the smoking pattern satisfies the smoking restriction condition.” 
However, Thevenaz et al. discloses an electronic cigarette comprising a base part and a cartridge configured to be assembled thereto, said base part comprising a battery and at least one heating element connected to the battery. The base part can further comprise a processor associated with electrical components of the electronic cigarette, including the battery. The electrical components can be configured for providing additional features to the electronic cigarette, including a cigarette equivalency 
Thevenaz et al. teaches that the disclosed “cigarette limit” or defined puff number/puffing time allows the user to regulate their vapor intake and provides the functionality of timed smoking programs which are predefined by the user ([0054]-[0057]; [0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include the “cigarette limit” or defined puff number/puffing time functionality taught by Thevenaz et al. in the system of claim 6 of the reference application to provide the added functionality of timed smoking programs or smoking cessation programming for the user. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 1/6/21 have been fully considered but they are not persuasive. Applicant argues that the electronic cigarette of Memari engages with the refill and recharging mechanisms only in the closed configuration, and that the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747